Citation Nr: 0010957	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-04 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. L.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
January 1971.  He died in September 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A hearing was held in September 1998 
before the undersigned Board Member sitting in Los Angeles, 
California.  In December 1998, the Board remanded the case 
for due process and further development.  The requested 
action has been completed and the case is now ready for 
appellate review.

The Board notes that although a representative of the 
California Department of Veterans Affairs assisted the 
appellant at the Travel Board hearing in September 1998, the 
claims file does not contain a power of attorney between the 
appellant and any representative.  Accordingly, the Board 
finds that the appellant is unrepresented in this appeal.

The Board further notes that the appellant submitted a 
request to the Board in February 2000 for another hearing.  
Due to the disposition of the appeal herein, the Board finds 
that the appellant's motion for a hearing is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The immediate cause of the veteran's death was internal 
hemorrhage due to esophageal cancer.

3.  The veteran's service-connected post-traumatic stress 
disorder resulted in stress-induced peptic esophagitis and 
adenocarcinoma of the esophagus, a complication of which 
caused the veteran's death.


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran suffered from stress 
and anxiety as a result of his service-connected PTSD and 
that this hastened his death by aggravating the esophageal 
cancer.  She also contends that the veteran's exposure to 
Agent Orange in service caused the esophageal cancer.

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of esophageal cancer.  The service 
records confirm that the veteran served in Vietnam during the 
Vietnam era.  His occupational specialty was Military Police.

Several medical statements from private physicians showing 
that the veteran had post-traumatic stress disorder (PTSD) 
due to military experiences in Vietnam were received in May 
1993.  In addition, a VA psychiatric examination report dated 
in July 1993 shows that the veteran had PTSD secondary to 
life threatening situations as a military policeman in 
Vietnam.  In rating decision of August 1993, service 
connection was granted for PTSD and evaluated as 30 percent 
disabling from May 7, 1993.

Private medical records dated since 1993 show that the 
veteran was taking various medications for anxiety.  In 
addition, private medical records dated in February 1993 show 
that the veteran was taking Tagamet.

At a VA psychiatric examination in May 1995, the veteran 
reported that he had had some beneficial effect from 
Sertraline and Piroxitene, but could not tolerate those 
medications because of gastrointestinal upset.  It was noted 
that, in the past, the veteran had taken Xanax, but began to 
abuse the medications and stopped.  It was also noted that 
the veteran was taking Inderal which had some calming effect 
on him.  The veteran denied a history of significant drug or 
alcohol abuse.  

Private medical records dated in February 1996 show that the 
veteran was seen for acute upper gastrointestinal bleeding.  
He had had progressive dysphagia for several months 
associated with increasing difficulty tolerating solid foods 
and significant substernal pain when he ate.  He had 
developed anorexia with a 30-pound weight loss over the past 
several months.  The veteran denied any specific history of 
peptic ulcer disease but he had taken Pepcid in the past for 
relief of heartburn.  He denied any history of nonsteroid 
anti-inflammatory use, aspirin or alcohol.  An upper 
endoscopy in February 1996 showed a large esophageal tumor 
involving the entire distal half of the esophagus which 
biopsies proved to represent poorly differentiated 
adenocarcinoma of the esophagus.  It was noted that the 
veteran did not smoke or drink.  Service connection for 
cancer of the esophagus due to Agent Orange exposure was 
denied in rating decision of July 1996.

The veteran was hospitalized at the Wadsworth VA Medical 
Center from July 26, 1996, to September 24, 1996.  A VA 
medical record dated July 26, 1996, notes that the veteran 
was a non-smoker and had had heartburn for many years.  
Another VA medical record notes that the veteran had a 
history of "burning stomach," probably Barrett's esophagus.  
The veteran was taken to the Sutter Lakeside Hospital on 
September 26, 1996, because he had had a syncopal episode and 
was spitting up blood.  He died the following day.

The death certificate lists the immediate cause of death as 
internal hemorrhage due to esophageal cancer.  In December 
1996, the appellant filed the current claim for service 
connection for the cause of the veteran's death.  In rating 
decision of March 1997, the claim was denied.

At a hearing in September 1998, before the undersigned Board 
Member in Los Angeles, California, the appellant testified 
that the veteran was 49 years old when he died.  She stated 
that he was exposed to Agent Orange in Vietnam.  The 
appellant testified that she believed that the veteran's 
esophageal cancer was caused by his exposure to Agent Orange 
and was aggravated by his service-connected PTSD.  She 
testified that the veteran did not smoke or drink.

In a statement dated in October 1998, Mark E. Pierce, M. D., 
Board Certified in Internal Medicine, noted that 
adenocarcinoma of the esophagus is an uncommon cancer that 
occurs even less often in white males, that is rare in a 
person below the age of 50, and in a person without the 
additional risk factors of smoking or alcohol abuse.  Dr. 
Pierce noted that he had reviewed copies of the veteran's 
medical records forwarded to him by the appellant.  He noted 
that in a white male without risk factors of smoking or 
excessive alcohol use, adenocarcinoma of the esophagus 
usually arises as a consequence of Barrett's esophagus, a 
condition due to chronic irritation of the distal esophagus 
from stomach acid.  According to Dr. Pierce, a diagnosis of 
Barrett's esophagitis was not established at the time of 
initial diagnosis because of the extensive involvement of the 
esophagus with cancer.  Dr. Pierce also noted that the 
appellant had confirmed that the veteran had had a long 
history of heartburn and had frequently used Tums or Pepcid.  
According to Dr. Pierce, stress increases the acidity of the 
stomach and chronic esophagitis is related to excessive 
secretion of stomach acid.  After many years, this leads to 
Barrett's esophagus, and in the veteran's case, 
adenocarcinoma of the esophagus.  In Dr. Pierce's opinion, 
the veteran's adenocarcinoma of the esophagus was caused by 
Barrett's esophagus, which was caused by chronic esophageal 
acid reflux, which was caused by PTSD, which was caused by 
Agent Orange exposure.

Karen I. Cunningham, M. D., a Diplomate of the American Board 
of Psychiatry and Neurology, reviewed the veteran's medical 
records and provided a medical opinion dated in March 1999 
that the veteran's service-connected post-traumatic stress 
disorder, singly, or with some other condition, did not 
constitute the immediate or underlying cause of his death.  
She referred to Dr. Pierce's letter and noted that there was 
no indication in the records she reviewed that the veteran's 
PTSD was caused by his Agent Orange exposure.  She found Dr. 
Pierce's fundamental premise that the veteran's PTSD was 
caused by Agent Orange exposure to be incorrect.  Although 
Dr. Cunningham acknowledged that it was possible that stress, 
in general, may have resulted in chronic esophageal acid 
reflux, she noted that it was not her opinion that the PTSD 
caused the chronic esophageal acid reflux.

Erwin Peter Gabor, M. D., Clinical Professor of Medicine 
(Hematology-Oncology), also reviewed the veteran's medical 
records and provided an opinion dated in March 1999 that the 
veteran "had quite likely suffered in some degree of chronic 
peptic esophagitis related to excessive acid production due 
to stress, possibly developed Barrett's esophagitis which 
would be the most feasible explanation for the development of 
adenocarcinoma of the lower end of the esophagus."  
According to Dr. Gabor, there was no evidence, in the 
literature or otherwise, that this would be related to Agent 
Orange, but that it was probable that it was related to 
stress.  In addition, Dr. Gabor noted that the veteran's 
service-connected PTSD "likely substantially contributed to 
the development of the esophageal disease."

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Additionally, service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
Both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).  However, service 
connection may still be established for a disease not listed 
in 38 C.F.R. § 3.309(e) if there is proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The evidence of record shows that the veteran died as a 
result of internal hemorrhage due to esophageal cancer.  The 
medical evidence, in particular the opinions from Dr. Pierce 
and Dr. Gabor, show that the veteran did not have the usual 
risk factors for esophageal cancer.  In addition, the 
opinions from Dr. Pierce and Dr. Gabor indicate that the 
veteran's service-connected PTSD resulted in stress which 
increased the acidity of his stomach and caused 
gastrointestinal disease and, in the veteran's case, resulted 
in adenocarcinoma of the esophagus.  Both Dr. Pierce and Dr. 
Gabor indicate that the veteran's service-connected PTSD, by 
causing stress and esophageal acid reflux, ultimately 
resulted in the development of esophageal cancer from which 
the veteran died.  Although Dr. Cunningham provided a medical 
opinion that the veteran's PTSD, per se, did not cause his 
chronic esophageal acid reflux, she also noted that it was 
certainly possible that stress, in general, may have resulted 
in chronic esophageal acid reflux.

In weighing the evidence of record, the Board finds that the 
opinions of Dr. Pierce and Dr. Gabor are more probative than 
the opinion from Dr. Cunningham due to their medical 
specialties, especially Dr. Gabor who is an oncologist.  In 
addition, Dr. Gabor noted specific medical facts in the 
veteran's case to support his opinion.

In regard to whether the veteran's exposure to Agent Orange 
caused his esophageal cancer, because this form of cancer is 
not listed in 38 C.F.R. § 3.309(e), the appellant is not 
entitled to the legal presumption that this disorder is 
etiologically related to exposure to herbicide agents in 
service.  Although a listed presumptive disease is 
respiratory cancer, the regulation specifies only cancer of 
the lung, bronchus, larynx, or trachea.  The Board is bound 
by VA regulations and may not extend this presumption to 
cancer of the esophagus.  The Board nonetheless concludes 
that the evidence shows that the veteran likely was exposed 
to Agent Orange in service.  The fact that esophageal 
carcinoma is not among the diseases listed in 38 C.F.R. 
§ 3.309(e) does not preclude the appellant from establishing 
service connection with proof of direct causation.  See 
Combee, 34 F.3d 1039; Brock, 10 Vet. App. 155.  The evidence 
contains conflicting medical opinions as to whether there was 
a direct link between the veteran's esophageal cancer and 
exposure to Agent Orange in service.  The Board need not 
decide this question because it has been determined that the 
service-connected PTSD probably contributed substantially to 
cause death.


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


